Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Minseung Ahn (the Undersigned Attorney, Reg. No.76,611) on 6/10/2022.
The application has been amended as follows: 
IN THE CLAIMS:             Please cancel claims .
Please replace claims as follows:
1-20. (Canceled)
21. (Currently Amended) An image display apparatus, comprising:
a tuner configured to receive a radio frequency (RF) signal and to convert the received RF signal into a baseband signal, wherein the RF signal includes noise from a communication channel;
a signal processing device configured to process the baseband signal demodulated from the tuner, the signal processing device being configured to, based on the RF signal including a co-channel interference signal, perform an error correction based on a mean square error in a time domain or mean square errors in a time domain and a spatial domain; and
a display configured to display a broadcast image, from which a defect is removed after the baseband signal is processed by the signal processing device;
wherein the signal processing device comprises: a synchronizer to synchronize a signal based on the baseband signal; a channel estimator to perform interference estimation or channel estimation based on a signal output from the synchronizer; 
an equalizer to perform equalization based on a signal output from the channel estimator; 
an error corrector to perform error correction based on a signal output from the equalizer; and 
a mean square error calculator to calculate a mean square error based on a difference between an input signal from the equalizer and a reference signal, wherein when the RF signal includes a co-channel interference signal, the error corrector performs error correction by using a mean square error in a time domain or mean square errors in a time domain and a spatial domain.

22. (Previously Presented) The image display apparatus according to claim 21, wherein when a maximum level in a frequency band of the co-channel interference signal is equal to or higher than a maximum level in a frequency band of the baseband signal, the signal processing device performs error correction by using a mean square error in a time domain or mean square errors in a time domain and a spatial domain, instead of a frequency domain, to output an error- corrected signal.

23. (Previously Presented) The image display apparatus according to claim 21, wherein when the RF signal includes burst noise, which occurs sporadically in the time domain, the signal processing device performs error correction by using a mean square error in at least either one of a frequency domain or the spatial domain, to output an error-corrected signal.

24. (Cancelled). 

25. (Currently Amended The image display apparatus according to claim [[24]] 21, wherein: when the RF signal includes the co-channel interference signal, the mean square error calculator calculates a final mean square error by using the mean square error in the time domain or the mean square errors in the time domain and the spatial domain; and the error corrector performs error correction by using the final mean square error to output an error-corrected signal.

26. (Previously Presented) The image display apparatus according to claim [[24]] 21 , wherein: when a maximum level in a frequency band of the co-channel interference signal is equal to or higher than a maximum level in a frequency band of the baseband signal, the mean square error calculator outputs a final mean square error by using the mean square error in the time domain or the mean square errors in the time domain and the spatial domain, instead of a frequency domain; and the error corrector performs error correction by using the final mean square error to output an error-corrected signal.

27. (Currently Amended) The image display apparatus according to claim [[24]] 21, wherein: when the RF signal includes a burst noise, the mean square error calculator outputs a final mean square error by using a mean square error in at least either one of  a frequency domain or the spatial domain; and the error corrector performs error correction by using the final mean square error to output an error-corrected signal.

28. (Currently Amended) The image display apparatus according to claim [[24]] 21, wherein: the mean square error calculator calculates mean square errors in at least one of the time domain, a frequency domain, and the spatial domain, and outputs a final mean square error by using at least one of the calculated mean square errors; and the equalizer performs the equalization by using the calculated final mean square error based on the input signal and the reference signal.

29. (Currently Amended) The image display apparatus according to claim [[24]] 21, wherein: the mean square error calculator calculates an error e based on a difference between the input signal from the error corrector and the reference signal, and based on the calculated error e, calculates mean square errors in at least one of the time domain, [[the]] a frequency domain, and the spatial domain, to output a second final mean square error by using at least one of the calculated mean square errors; and the error corrector performs error correction by using the second final mean square error calculated by the mean square error calculator.

30. (Currently Amended) The image display apparatus according to claim [[24]] 21, wherein the mean square error calculator comprises: an error calculator to calculate an error corresponding to a difference between the reference signal and the input signal; a time-domain filter to calculate a first mean square error in the time domain based on the calculated error; a frequency-domain filter to calculate a second mean square error in a frequency domain based on the calculated error [[e]];
a space-domain filter to calculate a third mean square error in a spatial domain based on the calculated error; and
an error controller to control to output a final mean square error by using at least one of the mean square errors output by the time-domain filter, the frequency-domain filter, and the space-domain filter.

31. (Previously Presented) The image display apparatus according to claim 30, wherein in response to the first mean square error being equal to or greater than a first reference value, the error controller controls to output the final mean square error based on the second mean square error and the third mean square error.

32. (Previously Presented) The image display apparatus according to claim 30, wherein in response to the first mean square error being equal to or greater than a first reference value, and the second mean square error being less than a second reference value, the error controller controls to output the final mean square error based on the second and the third mean square errors.

33. (Previously Presented) The image display apparatus according to claim 30, wherein in response to the first to the third mean square errors being less than a third reference value, the error controller controls to output the final mean square error based on the first and the second mean square errors or based on the first to the third mean square errors.

34. (Previously Presented) The image display apparatus according to claim 30, wherein in response to the third mean square error being equal to or greater than a fourth reference value, the error controller controls to output the final mean square error based on the first and the second mean square errors.

35. (Currently Amended) The image display apparatus according to claim 34, wherein in response to an input baseband signal being a baseband signal corresponding to a broadcast signal, the error controller controls to output the final mean square error based on the first and the second mean square errors.

36. (Currently Amended) The image display apparatus according to claim [[24]] 21, wherein the mean square error calculator outputs a final mean square error by using a weighted value applied to the mean square error in each of the time domain, a frequency domain, and the spatial domain.

37. (Currently Amended) The image display apparatus according to claim [[24]] 21, wherein the channel estimator performs channel estimation based on the baseband signal input from the tuner.

38. (Canceled)

39. (Currently Amended) An image display apparatus, comprising:
 a tuner configured to receive a radio frequency (RF) signal and to convert the received RF signal into a baseband signal, wherein the RF signal includes noise from a communication channel;
a signal processing device configured to process the baseband signal demodulated from the tuner, the signal processing device being configured to, based on the RF signal including a burst noise, perform an error correction based on a mean square error in at least either one of a frequency domain or a spatial domain; and
a display configured to display a broadcast image, from which a defect is removed after the baseband signal is processed by the signal processing device;
wherein the signal processing device comprises: a synchronizer to synchronize a signal based on the baseband signal; a channel estimator to perform interference estimation or channel estimation based on a signal output from the synchronizer; 
an equalizer to perform equalization based on a signal output from the channel estimator; 
an error corrector to perform error correction based on a signal output from the equalizer; and 
a mean square error calculator to calculate a mean square error based on a difference between an input signal from the equalizer and a reference signal, wherein when the RF signal includes a co-channel interference signal, the error corrector performs error correction by using a mean square error in a time domain or mean square errors in a time domain and a spatial domain

40. (Currently Amended) An image display apparatus, comprising:
a tuner configured to receive a radio frequency (RF) signal and to convert the received RF signal into a baseband signal, wherein the RF signal includes noise from a communication channel;
a signal processing device configured to process the baseband signal demodulated from the tuner, the signal processing device being configured to, based on the RF signal including a co-channel interference signal, perform an error correction based on a mean square error in a time domain or mean square errors in a time domain and a spatial domain; and a display configured to display a broadcast image, from which a defect is removed after the baseband signal is processed by the signal processing device, wherein the signal processing device is configured to estimate the communication channel as any one of a static channel or a mobile channel based on the mean square error in the spatial domain ;
wherein the signal processing device comprises: a synchronizer to synchronize a signal based on the baseband signal; a channel estimator to perform interference estimation or channel estimation based on a signal output from the synchronizer; 
an equalizer to perform equalization based on a signal output from the channel estimator; 
an error corrector to perform error correction based on a signal output from the equalizer; and 
a mean square error calculator to calculate a mean square error based on a difference between an input signal from the equalizer and a reference signal, wherein when the RF signal includes a co-channel interference signal, the error corrector performs error correction by using a mean square error in a time domain or mean square errors in a time domain and a spatial domain.


Allowable Subject Matter

Claims 21-23, 25-37, 39 and 40 are allowed.

Reason for allowance
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 5/31/22 and claim 24 with respect to the added claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KHANH Q DINH/Primary Examiner, Art Unit 2458